Citation Nr: 1312980	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  04-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the 20 percent evaluation currently assigned for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision by the RO which denied the benefits sought on appeal.  

In May 2006, the Board denied an increased rating for the Veteran's right ankle disability, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Memorandum Decision, the Court vacated the May 2006 Board decision and remanded the appeal to the Board for further action.  In December 2008, the Board remanded the issue for additional development.  

In March 2012, the Board again denied the Veteran's claim and he appealed that decision to the Court.  Pursuant to an October 2012 joint motion for remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  

As noted in the two prior Board remands, during the pendency of this appeal, the Veteran and his representative raised additional issues, including service connection for a left knee disability secondary to the service-connected right ankle disability, diabetes mellitus due to herbicide exposure, right hernia scar, to reopen the claims of service connection for gout and arthritis of the right foot, claimed as secondary to the service-connected right ankle disability, and a total disability rating based on individual unemployability (TDIU).  However, it does not appear that any action has been taken by the RO on these matters.  As these issues are not in appellate status and cannot be addressed at this time, they are, once again, brought to the attention of the RO for appropriate action.  

In January 2013, the Veteran's attorney submitted additional evidence to the Board and requested that this evidence been remanded to the Agency of Original Jurisdiction for consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the Joint Motion for Remand (JMR).  

In the JMR, it was argued that the Board failed to consider whether the Veteran was entitled to a separate rating for additional neurological symptoms, manifested by intermittent numbness, cramping and a burning sensation in the right foot, secondary to the service-connected right ankle disability.  It was noted that a VA examiner in January 2004 indicated that the Veteran's numbness in the right foot was more likely a transient tarsal tunnel syndrome from an old ankle injury that with activity and edema caused a transient neuralgia which was aggravated by his pes valgus.  Based on the VA assessment, it was argued that the Veteran was entitled to a separate rating for his neurological symptoms of the right foot.  

Upon review of the evidentiary record, the Board notes that in addition to transient tarsal tunnel syndrome, the Veteran has a number of additional medical problems which could account for his right lower extremity symptoms, including diabetes mellitus with peripheral vascular disease, claudication and vascular calcification in the right ankle.  A private physician in July 2003 indicated that the Veteran's right leg numbness could be due to intermittent claudication, and a subsequent Doppler study in July 2003, revealed mild exercise induced changes in the right lower extremity.  A VA vascular surgeon in October 2003 attributed the Veteran's right leg numbness to mild occlusive disease, and a VA x-ray report in April 2004, noted slight vascular calcification in the right ankle.  

Given the complexity of the Veteran's medical problems and the lack of a clear medical opinion as to the etiology of his reported symptoms, the Board finds that additional development is necessary.  38 C.F.R. § 3.159(c)(4)(i) (2012); see also, McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded VA orthopedic and neurological examinations to determine the current severity of the service-connected right ankle disability.  

a)  The examiner should identify all orthopedic manifestations of the service-connected right ankle disability and describe the functional impairment caused by such.

b)  The examiner should identify all neurological manifestation of the service-connected right ankle disability and describe the functional impairment caused by such.  In this regard, the examiner should list all neurological impairment associated with the service-connected right ankle disability and should specifically state whether tarsal tunnel syndrome is associated with the Veteran's service-connected right ankle disability.

c) For each associated neurological impairment/symptom the examiner should identify the affected nerve and then identify the functional impairment or symptoms caused by such nerve impairment.  The examiner should state whether the neurological functional impairment is different from the orthopedic functional impairment.  If so, the examiner should explain in detail what that difference is.

d) After identifying the affected nerve, the examiner should specifically state whether associated neurological impairment is equivalent to mild, moderate or severe incomplete paralysis.

e) State whether any associated neurological impairment is considered wholly sensory.

f) The examiner should address the Veteran's complaints of numbness, cramping, burning sensation in the right foot, as well as any other complains concerning the right foot.  The examiner should then state whether the symptoms reported by the Veteran are associated with the Veteran's service-connected right ankle disability.  Thereafter, the severity of each associated symptom should be described.

The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After the requested development has been completed, the RO should readjudicate the claim, taking into consideration the additional evidence submitted to the Board in January 2013.  In addition, the RO should address whether a separate rating is warranted based on any associated neurological impairment.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

